Exhibit 10.1

 

 

FOURTH AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 29, 2018,

 

among

 

USA COMPRESSION PARTNERS, LP,

as Holdings,

 

USA COMPRESSION PARTNERS, LLC,

USAC LEASING, LLC,

USAC OPCO 2, LLC,

and

USAC LEASING 2, LLC,

as Borrowers,

 

the Lenders party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Agent

 

 

JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO FIFTH
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated January 29, 2018 (the “Fourth Amendment Effective
Date”), among USA COMPRESSION PARTNERS, LP, a Delaware limited partnership
(“Holdings”), USA COMPRESSION PARTNERS, LLC, a Delaware limited liability
company (“USA Compression Partners”), USAC LEASING, LLC, a Delaware limited
liability company (“USAC Leasing”), USAC OPCO 2, LLC, a Texas limited liability
company (“USAC OpCo 2”) and USAC LEASING 2, LLC, a Texas limited liability
company (“USAC Leasing 2” and together with USA Compression Partners, USAC
Leasing and USAC OpCo 2, each a “Borrower” and collectively, the “Borrowers”),
JPMORGAN CHASE BANK, N.A., a national banking association, for itself, as an LC
Issuer, Swingline Lender and Lender, and as administrative agent for the Lenders
(in such capacity, the “Agent”) and the other Lenders signatory hereto.

 

RECITALS:

 

WHEREAS, Holdings, each Borrower, Agent and the Lenders are parties to that
certain Fifth Amended and Restated Credit Agreement, dated as of December 13,
2013 (the “Original Credit Agreement” and, as amended from time to time, prior
to the date hereof, including, without limitation, pursuant to (i) that certain
Limited Consent, Amendment and Subordination letter agreement dated June 30,
2014 among Holdings, the Borrowers signatory thereto, the Agent and the Lenders
signatory thereto, (ii) that certain Second Amendment dated January 6, 2015
among Holdings, the Borrowers signatory thereto, the Agent and the Lenders
signatory thereto and (iii) that certain Third Amendment dated March 18, 2016
among Holdings, the Borrowers signatory thereto, the Agent and the Lenders
signatory thereto, the “Credit Agreement”);

 

WHEREAS, the parties desire to amend the Credit Agreement as further set forth
in this Fourth Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements, promises
and covenants set forth below, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1:  Definitions. Capitalized terms used in this Fourth Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended by this Fourth Amendment.

 

SECTION 2:  Amendments to Credit Agreement.

 

(a)                                 Amendments to Article I of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, the following
defined terms are (i) hereby added to Article I of the Credit Agreement or
(ii) if such defined terms are contained in Article I of the Credit Agreement as
of the Fourth Amendment Effective Date (prior to giving effect to this Fourth
Amendment), amended and restated to read as follows:

 

--------------------------------------------------------------------------------


 

““A&E Effective Date” means the date on which the Acquisition and Equity
Transactions shall have been consummated.”

 

““A&E Indebtedness” shall have the meaning given to such term in
Section 6.17(j).”

 

““Acquisition and Equity Transactions” means the transactions described on
Exhibit A to the Fourth Amendment.”

 

““Board of Directors” has the meaning assigned to such term in the definition of
Change in Control.”

 

““Borrower” means individually and collectively, jointly and severally, USA
Compression Partners, USAC Leasing, USAC OpCo 2 and USAC Leasing 2 and, on and
after the A&E Effective Date, Holdings.”

 

““Borrowing Base” means, at any time, the sum of (a) up to eighty-five percent
(85%) of the Loan Parties’ Eligible Accounts at such time, plus (b) up to fifty
percent (50%) of Loan Parties’ Eligible Inventory (excluding Eligible
Compression Units, Eligible Finished Goods Inventory and Eligible Heavy
Component Inventory), valued at the lower of cost or market value, determined on
a first-in-first-out basis, at such time, plus (c) up to the Compression Units
Advance Rate Percentage of the book value of Loan Parties’ Eligible Compression
Units, plus (d) up to eighty percent (80%) of Loan Parties’ Eligible Finished
Goods Inventory and Eligible Heavy Component Inventory valued at cost (excluding
tooling and set-up costs, sales taxes and other soft costs), determined on a
first-in-first-out basis, at such time, minus (e) Reserves.  The Agent may, in
its Permitted Discretion, upon the occurrence and during the continuance of an
Unmatured Default or Default, reduce the advance rates set forth above or reduce
one or more of the other elements used in computing the Borrowing Base.”

 

““Change in Control” means:

 

(a) prior to consummation of the Acquisition and Equity Transactions:
(i) Riverstone Holdings and/or one or more of its Affiliates shall cease to own,
free and clear of all Liens or other encumbrances (other than Permitted Liens
which are inchoate liens arising by operation of law for which amounts are not
yet due and owing), control, and manage directly or indirectly at least fifty
and one-tenth of one percent (50.1%) of the outstanding voting Capital Stock of
the Managing General Partner on a fully diluted basis; (ii) a sale, transfer or
other disposition of all or substantially all of the assets of any Borrower
(other than a sale, transfer or other disposition to another Borrower permitted
pursuant to Section 6.20(e) hereof); (iii) Managing General Partner ceases to be
the General Partner (as such term is defined in the Partnership Agreement) of
Holdings with substantially the same rights and powers as set forth in the
Partnership Agreement as of the Closing Date or (iv) the failure of Holdings
(or, subject to the proviso below,

 

3

--------------------------------------------------------------------------------


 

another Person controlled directly or indirectly by Riverstone Holdings, so long
as the Borrower has given Agent ten (10) Business Days’ prior written notice of
such substitution (a “Substitute Control Person”)) to own, control and manage,
directly or indirectly, one hundred percent (100%) of the membership interests
or other equity interests of each Loan Party existing on the Closing Date (other
than Holdings); provided that, as applicable, clause (iv) above shall not be
violated and shall thereafter apply to such Substitute Control Person(s), so
long as Holdings and/or such other Substitute Control Person has, immediately
upon the occurrence of such substitution, has taken all necessary or appropriate
steps requested by Agent to ensure that at all times Agent has the same credit
support and security package (i.e. a pledge agreement, security agreement and
guaranty) from Holdings and such Substitute Control Person; or

 

(b) from and after consummation of the Acquisition and Equity Transactions,
(i) a person or group other than a Permitted Investor, directly or indirectly,
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) of more than 35% of the aggregate voting power
(through ownership of Capital Stock, contract or otherwise) to elect the members
of the board of directors of the Managing General Partner (or any other
governing bodies or Persons performing similar functions as the board of
directors of the Managing General Partner as of the A&E Effective Date, as a
result of any transaction, restructuring, contractual arrangement or otherwise
(any such governing bodies or Persons, the “Board of Directors”)); (ii) in the
event that the members of the Board of Directors become subject to election at
set intervals, occupation at any time of a majority of the seats (other than
vacant seats) on the Board of Directors by Persons who were not (A) directors of
the Managing General Partner on the date the members become so subject to
election or (B) nominated or appointed by the Board of Directors; or (iii) any
sale, lease, transfer, conveyance or other disposition by Holdings, in one or a
series of related transactions, of all or substantially all of the assets of
Holdings and its Subsidiaries, taken as a whole; or (iv) the merger of Holdings
into another entity and a Permitted Investor does not own more than 50% of the
voting interests of the surviving entity (or, if the surviving entity is a
partnership, does not own (A) more than 50% of the voting interests of the
general partner of the surviving entity and (B) sufficient voting equity to
elect a majority of the general partner of the resulting entity’s directors,
trustees or other persons serving in a similar capacity for such general
partner); or (v) the removal of the Managing General Partner by the limited
partners of Holdings, except for cases in which any successor Managing General
Partner is a Permitted Investor; or (vi)  the occurrence of a Series A Change of
Control (as defined in the Partnership Agreement) or any functionally equivalent
term.

 

““Compression Acquisition” means the acquisition, as part of the Acquisition and
Equity Transactions, by the Borrower of the equity interests of the Compression
Entities; provided that (i) the Compression Acquisition shall not be deemed a
Permitted Acquisition and (ii) with respect to any assets acquired by any
Borrower pursuant to the Compression Acquisition constituting Eligible

 

4

--------------------------------------------------------------------------------


 

Accounts or Eligible Inventory, the Lenders and the Agent acknowledge that such
assets shall be included into the Borrowing Base as Eligible Accounts or
Eligible Inventory, as applicable, (A) on and after the A&E Effective Date until
and including the date that is 90 days after the A&E Effective Date and
(B) after the date that is 90 days after the A&E Effective Date to the extent
that Agent has received an appraisal or a field examination of the books and
records relating to the Compression Entities (it is understood and agreed that
such appraisal and/or field examination with respect to the Compression
Acquisition shall not constitute a field examination, audit or appraisal
pursuant to Section 6.10(a)(i)).”

 

““Compression Entities” means CDM Resource Management LLC, a Delaware limited
liability company, and CDM Environmental & Technical Services LLC, a Delaware
limited liability company.”

 

““EBITDA” means, for any period, Net Income plus, to the extent deducted from
revenues in determining Net Income, (a) Interest Expense, (b) expense for taxes
paid or accrued, (c) depreciation, (d) amortization, (e) extraordinary losses
(as determined in accordance with GAAP) incurred other than in the ordinary
course of business, (f) [reserved], (g) fees, expenses and charges relating to
any Permitted Acquisition, (h) fees, expenses and charges in connection with the
Acquisition and Equity Transactions in an aggregate amount not to exceed
$75,000,000, (i) [reserved], (j) reasonable fees and expenses  under the
Partnership Agreement in an aggregate amount not to exceed $2,000,000 in any
Fiscal Year, (k) [reserved], (l) non-cash goodwill, compression equipment and
intangible asset impairment charges, (m) non-recurring cash charges in an
aggregate amount not to exceed $5,000,000 in any Fiscal Year, (n) share-based
compensation in connection with the LTIP to certain executives and other key
employees and in connection with the Class B Units of Riverstone Holdings, and
(o) non-recurring, non-cash charges (provided that, any cash actually paid with
respect to such non-cash charges shall be deducted from EBITDA when paid),
minus, to the extent included in Net Income, extraordinary gains (as determined
in accordance with GAAP) realized other than in the ordinary course of business,
all calculated for Holdings and its Subsidiaries consolidated in accordance with
GAAP.  EBITDA shall be calculated for each period on a pro forma basis to give
effect to the Acquisition and Equity Transactions and any Permitted Acquisition
consummated at any time on or after the first day of the period thereof as if
each such Acquisition and Equity Transaction or Permitted Acquisition had been
effected on the first day of such period. Such pro forma calculations shall be
determined in good faith by an Authorized Officer of the Borrower.”

 

““Equity Restructuring Agreement” means the Equity Restructuring Agreement,
dated as of January 15, 2018, among Energy Transfer Equity, L.P., Holdings and
the Managing General Partner, as the same may be amended, restated or otherwise
modified.

 

““Escrowed Securities” means debt securities issued by Holdings and a direct,
wholly-owned Subsidiary of Holdings acting as a “corporate co-issuer”

 

5

--------------------------------------------------------------------------------


 

prior to the A&E Effective Date pursuant to Section 6.17(j), for so long as the
proceeds thereof are held in an escrow account pending the A&E Effective Date.”

 

““ETE” has the meaning given to such term in the definition of Permitted
Investors.

 

““ETP” has the meaning given to such term in the definition of Permitted
Investors.

 

““Fourth Amendment” means that certain Fourth Amendment to Fifth Amended and
Restated Credit Agreement, dated as of January 29, 2018, and effective as of the
Fourth Amendment Effective Date, among the Borrower, the Guarantors, the Agent
and the Lenders party thereto.”

 

““Fourth Amendment Effective Date” means January 29, 2018.”

 

““Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures (other
than Escrowed Securities), or similar evidences of Indebtedness, and
specifically including Capitalized Lease Obligations, current maturities of
long-term Indebtedness, revolving credit and short-term Indebtedness extendible
beyond one year at the option of the debtor, and also including, in the case of
any Borrower, the funded Obligations. Funded Debt shall be calculated for each
period on a pro forma basis to give effect to any Indebtedness incurred, assumed
or permanently repaid or extinguished at any time during or subsequent to such
period, but on or prior to the applicable date of determination in connection
with the Acquisition and Equity Transactions or any Permitted Acquisition. Such
pro forma calculations shall be determined in good faith by an Authorized
Officer of the Borrower.”

 

““GP Contribution Transactions” means the GP Contribution and the payment of the
GP Contribution Consideration, as each such term is defined in the Equity
Restructuring Agreement.

 

““Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Obligations,
(f) Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of

 

6

--------------------------------------------------------------------------------


 

such Person and, without duplication, all reimbursement obligations with respect
to letters of credit, (i) Rate Management Obligations, (j) obligations of such
Person under any Sale and Leaseback Transaction, (k) obligations under any
liquidated earn-out and (l) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person; provided that, for
the avoidance of doubt, the Preferred Equity and Warrants and the GP
Contribution Transactions shall not be deemed to constitute Indebtedness. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person holds a partnership interest) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.”

 

““Interest Coverage Ratio” means, on any date, the ratio of (a) EBITDA for the
period of three consecutive Fiscal Months ended on such date, multiplied by 4 to
(b) Interest Expense (excluding (x) interest on Escrowed Securities and (y) for
the avoidance of doubt, distributions made on the Preferred Equity and Warrants)
for the period of three consecutive Fiscal Months ended on such date, multiplied
by 4.”

 

““Interest Expense” means, with reference to any period, the interest expense
net of cash interest income of Holdings and its Subsidiaries (consolidated in
accordance with GAAP) for such period, (including the cash equivalent of the
interest expense associated with Capitalized Lease Obligations, but excluding
(a) any upfront fees paid in connection with any debt facility or any bond
issuance where the fees are paid from the proceeds of such debt,
(b) Indebtedness or lease issuance costs which have to be amortized, (c) lease
payments on any office equipment or real property, (d) any principal components
paid on all lease payments, (e) gains, losses or other charges as a result of
the early retirement of Indebtedness permitted hereunder and (f) any other
non-cash interest expense). Interest Expense shall be calculated for each period
on a pro forma basis to give effect to any debt incurred, assumed or permanently
repaid or extinguished during the relevant period in connection with the
Acquisition and Equity Transactions and any Permitted Acquisition consummated at
any time on or after the first day of the period thereof as if each such
incurrence, assumption, repayment or extinguishment had been effected on the
first day of such period. Such pro forma calculations shall be determined in
good faith by an Authorized Officer of the Borrower.”

 

““Loan Documents” means this Agreement, any Notes, the Facility LC Applications,
the Collateral Documents, any Guaranty, the Fee Letter and all other agreements,
instruments, documents and certificates identified in Section 4.1 executed and
delivered to, or in favor of, the Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any

 

7

--------------------------------------------------------------------------------


 

employee of any Loan Party, and delivered to the Agent or any Lender in
connection with the Agreement. Any reference in the Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to the Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.”

 

““Minor Collateral” means Collateral (other than assets acquired in the
Compression Acquisition) the value of which does not exceed 5% of the Borrowing
Base.

 

““Partnership Agreement” means (a) prior to the A&E Effective Date, that certain
First Amended and Restated Agreement of Limited Partnership of Holdings dated as
of January 18, 2013, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and (b) from and after the A&E
Effective Date, that certain Second Amended and Restated Agreement of Limited
Partnership of Holdings dated as of the A&E Effective Date, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof.”

 

““Permitted Investors” means each of (a) Energy Transfer Equity, L.P. (“ETE”)
and its controlling owners, (b) Energy Transfer Partners, L.P. (“ETP”) and its
controlling owners and (c) any direct or indirect wholly-owned Subsidiary of ETE
or ETP or their respective wholly-owned Subsidiaries.”

 

““Preferred Equity and Warrants” means (i) the warrants and (ii) the perpetual
preferred units (the “Preferred Units”), in each case, issued by Holdings
pursuant to the Series A Preferred Unit and Warrant Purchase Agreement, dated as
of January 25, 2018, among the Purchasers party thereto and Holdings (as
amended, restated or otherwise modified in accordance with Section 6.25),
together with any PIK units issued in connection therewith.”

 

““Preferred Units” has the meaning given to such term in the definition of
Preferred Equity and Warrants.”

 

““Specified Acquisition” means (i) the Compression Acquisition and (ii) any
Permitted Acquisition for a purchase price of not less than $15,000,000.”

 

““Tax Distributions” means, for any calendar year or portion thereof of Holdings
during which Holdings is a pass-through entity for United States federal income
tax purposes (including, for the avoidance of doubt, a disregarded entity not
treated as separate from its owner), payments and distributions that are
distributed from Holdings or its Subsidiaries to their parent entities to make
payments of U.S. federal, state, foreign and local income taxes (including
estimates therefore) as a result of Holdings and its Subsidiaries’ operations
during such calendar year or portion thereof based on an assumed tax rate that
is the greater of the highest stated marginal income tax rate that is applicable
to

 

8

--------------------------------------------------------------------------------


 

individuals or U.S. corporations (based on the income and operations generated
by Holdings and its Subsidiaries) and which takes into account the greater of
the highest marginal income tax rate applicable to individuals or U.S.
corporations for ordinary income or capital gain depending on the character of
Holdings and its Subsidiaries’ income and gain and takes into account the
deductibility of state and local income taxes when computing federal taxable
income if such taxes continue to be deductible.”

 

(b)                                 Deletion of Certain Definitions from
Article I of the Credit Agreement.  Effective as of the Fourth Amendment
Effective Date, the following defined terms shall be deleted from Article I of
the Credit Agreement: (i) Collateral Assignment of Contracts; (ii) Management
Equity Proceeds; (iii) Riverstone; (iv) Riverstone Acquisition; (v) Riverstone
Acquisition Agreement; and (vi) Specified IPO Transactions.

 

(c)                                  Amendment to the Definition of Eligible
Accounts. Effective as of the Fourth Amendment Effective Date, the lead in to
the definition of “Eligible Accounts” shall be amended and restated as follows

 

““Eligible Accounts” means, at any time, the Accounts of the Loan Parties which
the Agent determines in its Permitted Discretion are eligible as the basis for
Credit Extensions hereunder.  Without limiting the Agent’s discretion provided
herein, Eligible Accounts shall not include any Account:”

 

(d)                                 Amendment to the Definitions of Eligible
Compression Units, Eligible Finished Goods Inventory and Eligible Heavy
Component Inventory. Effective as of the Fourth Amendment Effective Date, the
references to “Borrower” in the definitions of Compression Units, Compression
Units Advance Rate Percentage, Eligible Compression Units, Eligible Finished
Goods Inventory, Eligible Heavy Component Inventory, Finished Goods Inventory
and Heavy Component Inventory shall be replaced with references to “Loan
Parties”.

 

(e)                                  Amendment to the Definition of Eligible
Inventory. Effective as of the Fourth Amendment Effective Date, the lead in to
the definition of “Eligible Inventory” shall be amended and restated as follows

 

““Eligible Inventory” means, at any time, the Inventory of the Loan Parties
which the Agent determines in its Permitted Discretion is eligible as the basis
for Credit Extensions hereunder.  Without limiting the Agent’s discretion
provided herein, Eligible Inventory shall not include any Inventory:”

 

(f)                                   Amendment to the Definition of Permitted
Acquisition.  Effective as of the Fourth Amendment Effective Date, clause (e) of
the definition of “Permitted Acquisition” shall be amended and restated as
follows:

 

“(e)                            prior to and immediately after giving effect
thereto: (i) the Loan Parties shall be in compliance, on a pro forma basis, with
the financial covenants set forth in Section 6.29 and Borrower shall have
delivered to Agent a Compliance Certificate from the chief financial officer or
controller of the Borrower to such effect, together with all relevant

 

9

--------------------------------------------------------------------------------


 

financial information with respect to such acquired assets, including, without
limitation, the aggregate consideration for such Acquisition and
(ii) Availability, on a pro forma basis, shall be equal to or greater than
$100,000,000 as of the most recently ended applicable period;”

 

(g)                                  Amendment to Section 4.3 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 4.3 of
the Credit Agreement is hereby amended to add the following paragraph at the end
thereof:

 

“Notwithstanding the foregoing, the only conditions to the making of Credit
Extensions on the A&E Effective Date to finance the consummation of the
Acquisition and Equity Transactions shall be those set forth on Exhibit B to the
Fourth Amendment.”

 

(h)                                 Amendment to Section 5.4 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 5.4 of
the Credit Agreement is hereby amended and restated as follows:

 

“5.4                         Security Interest in Collateral. The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Agent, for the benefit of the Agent and the
Lenders, and upon the recording of financing statements covering the Collateral
in the state of organization of the applicable Loan Party, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Agent pursuant to any applicable law or the
Consent Agreement, (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Agent has not obtained or does
not maintain possession of such Collateral and (c) Liens not yet required to be
perfected pursuant to Section 6.15.4.”

 

(i)                                     Amendment to Section 6.2(a) of the
Credit Agreement. Effective as of the Fourth Amendment Effective Date,
Section 6.2(a) of the Credit Agreement is hereby amended and restated to read as
follows:

 

“(a)                           The Borrower will use the proceeds of the Credit
Extensions (i) for working capital requirements of the Loan Parties and their
Subsidiaries, (ii) for general corporate purposes (not otherwise prohibited by
this Agreement) of the Loan Parties and their Subsidiaries, (iii) to fund a
portion of the purchase price of the Compression Acquisition or any Permitted
Acquisition, (iv) to make distributions permitted by Section 6.16 and (v) to pay
costs and expenses incurred in connection with the Acquisition and Equity
Transactions or any Permitted Acquisition.”

 

10

--------------------------------------------------------------------------------


 

(j)                                    Amendment to Section 6.13 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.13 of
the Credit Agreement is hereby amended and restated as follows:

 

“6.13.               Collateral Access Agreements and Real Estate Purchases. 
Each Loan Party shall use commercially reasonable efforts to obtain ((x) with
respect to the Compression Entities, within 90 days after the A&E Effective Date
and (y) with respect to Minor Collateral commencing on the A&E Effective Date,
within 30 days after the A&E Effective Date, or in either case such later date
as the Agent may agree in its sole discretion) a Collateral Access Agreement
from the lessor of each leased property, mortgagee of owned property or bailee
or consignee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Agent. With respect to such locations or warehouse
space leased or owned as of the Closing Date and thereafter, if the Agent has
not received a Collateral Access Agreement as of the Closing Date (or, (x) if
later, as of the date such location is acquired or leased, (y) with respect to
the Compression Entities, on the 90th day after the A&E Effective Date or such
later date as the Agent may agree in its sole discretion or (z) with respect to
Minor Collateral commencing on the A&E Effective Date, on the 30th day after the
A&E Effective Date or such later date as the Agent may agree in its sole
discretion), Borrower’s Eligible Inventory at that location shall be subject to
such Reserves as may be established by the Agent. After the Closing Date (or (x)
with respect to the Compression Entities, the 90th day after the A&E Effective
Date or such later date as the Agent may agree in its sole discretion or (y)
with respect to Minor Collateral commencing on the A&E Effective Date, the
30th day after the A&E Effective Date or such later date as the Agent may agree
in its sole discretion), no real property or warehouse space shall be leased by
any Loan Party and no Inventory shall be shipped to a processor or converter
under arrangements established after the Closing Date, unless and until a
satisfactory Collateral Access Agreement shall first have been obtained with
respect to such location and if it has not been obtained, Borrower’s Eligible
Inventory at that location shall be subject to the establishment of Reserves
acceptable to the Agent. Each Loan Party shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or third party warehouse where any Collateral is or may be
located.  No Loan Party shall, except in connection with the Compression
Acquisition, acquire any interest in real Property unless, with respect to any
such Property where any Collateral of the type that is included in the
calculation of the Borrowing Base is located, such Loan Party obtains a
satisfactory Collateral Access

 

11

--------------------------------------------------------------------------------


 

Agreement from any lessor or mortgagee (as applicable) with respect to such
location prior to any such Collateral being moved to such location.”

 

(k)                                 Amendment to Section 6.14 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, the first
sentence of Section 6.14 of the Credit Agreement is hereby amended and restated
as follows:

 

“The Loan Parties shall provide (in the case of (x) the Compression Entities,
within 90 days after the A&E Effective Date or (y) with respect to Minor
Collateral commencing on the A&E Effective Date, within 30 days after the A&E
Effective Date, in either case or such later date as the Agent may agree in its
sole discretion), with respect to each deposit account (other than escrow
accounts holding the proceeds of Escrowed Securities), a Deposit Account Control
Agreement duly executed on behalf of each financial institution holding a
deposit account of a Loan Party as set forth in the Security Agreement.”

 

(l)                                     Amendment to Section 6.15 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.15 of
the Credit Agreement is hereby amended as follows:

 

(i)                                     to amend and restate Section 6.15.1(b)
as follows:

 

“(b)                           Each Loan Party shall and upon the date of
creation or acquisition (including, for the avoidance of doubt, and subject to
Section 4.3, the Compression Acquisition) of any new domestic Subsidiary (or
such later date as the Agent may agree), such Subsidiary shall (i) grant Liens
to the Agent, for the benefit of the Agent and the Lenders, pursuant to such
documents as the Agent may reasonably deem necessary and deliver such property,
documents, and instruments as the Agent may request to perfect the Liens of the
Agent in any Property of such Loan Party which constitutes Collateral, and (ii)
in connection with the foregoing requirements, or either of them, deliver to the
Agent all items of the type required by Sections 4.1(b), (c) and (d) of the
Original Credit Agreement (as applicable and including lien searches and the
filing of financing statements, but, with respect to lien searches, in respect
of the Compression Entities on the A&E Effective Date limited to the provision
of information necessary for the Agent to obtain lien searches). Upon execution
and delivery of such Loan Documents and other instruments, certificates, and
agreements, each such Person shall automatically become a Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents.”

 

(ii)                                  to add the following Section 6.15.4:

 

“6.15.4.  Notwithstanding any provision contained in this Section 6.15,
elsewhere in this Agreement or in any Collateral Document or other Loan
Document, to the extent any security interest in (a) any assets of the

 

12

--------------------------------------------------------------------------------


 

Compression Entities or (b) commencing on the A&E Effective Date, any Minor
Collateral (other than, in each case, to the extent a lien on such assets may be
perfected (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates, except, with
respect to the Compression Entities, such stock certificates will only be
required to be delivered on the A&E Effective Date to the extent delivered by
the Compression Entities (or their parent entities) on or prior to the A&E
Effective Date, provided that the Borrower has used commercially reasonable
efforts to cause the Compression Entities (or their parent entities) to do so)
is not or cannot be provided and/or perfected on the A&E Effective Date after
the Borrower’s use of commercially reasonable efforts to do so without undue
burden or expense, the provision and/or perfection of security interests in such
assets shall be required to be delivered, provided and/or perfected within (x)
ninety (90) days for assets of Compression Entities or (y) thirty (30) days for
Minor Collateral, after the A&E Effective Date (or, in either case, such later
date as the Agent may agree in its sole discretion).”

 

(m)                             Amendments to Section 6.16 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.16 of
the Credit Agreement is hereby amended as follows:

 

(i)                                     The lead-in to Section 6.16(a) shall be
amended and restated as follows:

 

“No Loan Party will declare or pay any dividends or make any distributions on
its Capital Stock, pay any management fee to any Affiliate or redeem, repurchase
or otherwise acquire or retire any of its Capital Stock at any time outstanding
(in each case, other than to the extent payable in or exchangeable for its own
common stock or membership units) (collectively, “Restricted Payments”), except
that any Subsidiary may declare and pay Restricted Payments to the Borrower or
to a Wholly-Owned Subsidiary of the Borrower, provided that:”

 

(ii)                                  Section 6.16(a)(iv) of the Credit
Agreement is hereby amended and restated as follows:

 

“(iv)                        Restricted Payments made with the Designated
Contribution Amount so long as (A) such amounts have not already been spent or
used as a Specified Equity Contribution, (B) no Default or Unmatured Default has
occurred and is continuing, (C) immediately prior to and after giving effect to
any repurchase, Borrower shall have excess Availability of at least
$100,000,000, (D) such amounts were not contributed to Borrower greater than
eighteen (18) months from the actual date of withdrawal, and (E) Borrower shall
have delivered a certificate to Agent evidencing its compliance with subsection
(A), (B), (C), and (D) above in form and substance reasonably satisfactory to
Agent;”

 

13

--------------------------------------------------------------------------------


 

(iii)                               Section 6.16(a)(vii) is amended and restated
as follows:

 

“(vii)                     Borrower and Holdings may declare and pay Restricted
Payments of Available Cash in accordance with the Partnership Agreement so long
as (A) no Default has occurred or is continuing or would result therefrom, (B)
immediately prior to and after giving effect to such Restricted Payment, the
Loan Parties shall be in compliance, on a pro forma basis, with the financial
covenants set forth in Section 6.29 and (C) immediately after giving effect to
any such distribution of Available Cash, Borrower shall have Availability of at
least $100,000,000;”; and

 

(iv)                              Section 6.16(a) shall be amended to delete the
word “and” after clause (vi), and add the following clauses (viii), (ix) and
(x):

 

“(viii) Borrower and Holdings may declare and pay Restricted Payments in
connection with the GP Contribution Transactions;

 

(ix) Borrower and Holdings may declare and pay Restricted Payments in the form
of PIK units issued in connection with the Preferred Equity and Warrants; and

 

(x) to the extent characterized as a distribution, Holdings may make a payment
of the cash component of the purchase price for the Compression Acquisition on
the A&E Effective Date”

 

(n)                                 Amendment to Section 6.17(j) of the Credit
Agreement.  Effective as of the Fourth Amendment Effective Date, Section 6.17(j)
of the Credit Agreement is hereby amended and restated as follows:

 

“(j)                              Other secured or unsecured Indebtedness issued
by a Loan Party; provided that, (i) immediately prior to and after giving effect
to the issuance of such Indebtedness, there would be no Default under this
Agreement, (ii) such Indebtedness’ scheduled maturity is no earlier than twelve
(12) months after the Facility Termination Date, (iii) such Indebtedness does
not require any scheduled repayments, defeasance or redemption (or sinking fund
therefor) of any principal amount thereof prior to maturity, (iv) the indenture
or other agreement governing such Indebtedness shall not contain (A) maintenance
financial covenants or (B) other terms and conditions that which taken as a
whole are materially more restrictive on the Borrower or any of its Subsidiaries
than then available market terms and conditions for comparable issuers and
issuances and (v) if such Indebtedness is secured, any Liens securing such
Indebtedness constitute Permitted Liens, and any refinancings, refundings,
renewals or extensions thereof or this Facility; provided that, the terms of
such refinancing, refunding, renewing, or extending Indebtedness satisfy the
requirements of this Section 6.17(j); provided, further that with respect to
Indebtedness in an aggregate principal amount not to exceed

 

14

--------------------------------------------------------------------------------


 

$800,000,000 incurred in connection with the Acquisition and Equity Transactions
(the “A&E Indebtedness”) the requirements set forth in the foregoing clauses (i)
through (iv) shall not apply;

 

(o)                                 Amendment to Section 6.21 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.21 of
the Credit Agreement is hereby amended to delete the word “and” at the end of
clause (f), delete the period at the end of clause (g), add a semi-colon after
such clause (g), and add the following new clauses (h) and (i) thereto:

 

“(h)                           the Compression Acquisition; and

 

(i)                                     the GP Contribution Transactions.”

 

(p)                                 Amendment to Section 6.22(a) of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.22(a)
of the Credit Agreement is hereby amended to delete the word “and” after clause
(x), delete the period at the end of clause (xi), add a semi-colon and the word
“and” after such clause (xi), and add the following new clause (xii) thereto:

 

“(xii) Liens on escrow accounts holding the proceeds of Escrowed Securities.”

 

(q)                                 Amendment to Section 6.24(ii) of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.24(ii)
of the Credit Agreement is hereby amended to add the words “Equity Restructuring
Agreement,” after “Partnership Agreement,”.

 

(r)                                    Amendment to Section 6.25 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.25 of
the Credit Agreement is hereby amended and restated to read as follows:

 

“6.25. Amendments to Agreements.

 

(a)                                 Except in connection with the Acquisition
and Equity Transactions or other transactions not reasonably expected to have a
material and adverse effect on the Agent or the Lenders or the interests of the
Agent or the Lenders (i) none of the Loan Parties will or will allow the
Managing General Partner, or its other partners to terminate or amend the
organizational or governing documents of such Loan Party without the prior
written consent of the Required Lenders, (ii) Borrower shall cause the Managing
General Partner not to terminate or amend the organizational or governing
documents of the Managing General Partner without the prior written consent of
the Required Lenders, and (iii) no Loan Party will amend the Master Lease
Agreement or allow the Master Lease Agreement to be amended without the prior
written consent of Agent (such approval not to be unreasonably withheld,
conditioned or delayed).

 

(b)                                 Neither the Borrower nor any Loan Party
shall permit the terms of the Preferred Equity and Warrants to be amended in a
manner

 

15

--------------------------------------------------------------------------------


 

materially adverse to the Agent or the Lenders or the interests of the Agent or
the Lenders.  It is understood and agreed that, for the purposes of this Section
6.25(b) and without limitation, that any amendment, waiver or other action that
results in the following modifications to the terms of the Preferred Equity and
Warrants shall be deemed to be materially adverse to the Agent and Lenders and
their respective interests: (i) the Preferred Units ceasing to be treated as
equity or mezzanine equity under GAAP, (ii) permitting the redemption of
Preferred Units at the election of the issuer or holders thereof in a manner not
permitted as of the date hereof or (iii) adding mandatory redemption provisions,
event of default, maturity, acceleration or equivalent provisions not in
existence as of the date hereof.

 

(c)                                  Notwithstanding the foregoing with respect
to any amendment set forth above, the Loan Parties shall provide Agent with a
fully executed copy thereof on the effective date of such amendment regardless
of whether Agent’s consent is required to such amendment pursuant to Section 4.1
hereof.”

 

(s)                                   Amendment to Section 6.26(a) of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.26(a)
of the Credit Agreement is hereby amended and restated to read as follows:

 

“(a)                           No Loan Party shall, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (i) the Obligations; (ii) Indebtedness
secured by a Permitted Lien if the asset securing such Indebtedness has been
sold or otherwise disposed of in accordance with Section 6.20; (iii)
Indebtedness permitted by Section 6.17(d) upon any refinancing thereof in
accordance therewith; (iv) Indebtedness permitted by Sections 6.17(e) and
6.17(j), so long as (A) no Default has occurred and is continuing or would
immediately result therefrom, (B) prior to and immediately after giving effect
to such redemption, prepayment or defeasement, Borrower shall be in pro forma
compliance with the financial covenants set forth herein, and (C) prior to and
immediately after giving effect to such redemption, prepayment or defeasement,
Borrower shall have excess Availability of at least $100,000,000; and (v)
Indebtedness in an aggregate amount not to exceed $2,000,000 in any Fiscal
Year.”

 

(t)                                    Amendment to Section 6.28 of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date, Section 6.28 of
the Credit Agreement is hereby amended and restated to read as follows:

 

“6.28                  Purchase of Compressors.  No Loan Party shall purchase
Compression Units or Heavy Component Inventory (other than to replace damaged,
destroyed or inoperable Heavy Component Inventory), whether

 

16

--------------------------------------------------------------------------------


 

new or used, if Availability would be less than five percent (5%) of the
Aggregate Commitment, in each case, after giving effect to such purchase;
provided, however, that this limitation shall not apply to the Compression
Acquisition.”

 

(u)                                 Amendment to Section 6.29.3 of the Credit
Agreement. Effective as of the Fourth Amendment Closing Date, Section 6.29.3 of
the Credit Agreement is hereby amended and restated to read as follows:

 

“6.29.3        Equity Cure.  Notwithstanding anything to the contrary contained
in this Agreement, for purposes of determining compliance with the financial
covenants set forth in this Section 6.29 and not for any other purpose, cash
equity contributions (which equity shall be common equity or otherwise in a form
reasonably acceptable to the Agent) made by (x) prior to the A&E Effective Date,
Riverstone Holdings and (y) from and after the A&E Effective Date, the Permitted
Investors to the Borrower after the beginning of the relevant Fiscal Quarter on
or prior to the day that is ten (10) Business Days after the day on which
financial statements are required to be delivered for such Fiscal Quarter
pursuant to Section 6.1 will, at the request of the Borrower, be included in the
calculation of EBITDA solely for the purposes of determining compliance with the
Interest Coverage Ratio and Leverage Ratio at the end of such quarter and
applicable subsequent periods which include such Fiscal Quarter (any such equity
contribution so included in the calculation of EBITDA, a “Specified Equity
Contribution”); provided that, (a) in each four consecutive Fiscal Quarter
periods, there shall be at least two Fiscal Quarters in respect of which no
Specified Equity Contribution is made, (b) there shall be no more than four
Specified Equity Contributions prior to the Facility Termination Date, and (c)
the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause the Borrower to be in pro forma compliance with the
Interest Coverage Ratio and Leverage Ratio; provided that, notwithstanding the
foregoing, until the cash from such Specified Equity Contribution is received by
the Borrower, there shall be no additional Advances made and no additional
Letters of Credit shall be issued under this Agreement.”

 

(v)                                 Amendment to Section 6.30 of the Credit
Agreement. Effective as of the Fourth Amendment Closing Date, Section 6.30 of
the Credit Agreement is hereby amended and restated to read as follows:

 

“6.30.               Depository Banks. Each Loan Party shall maintain the Agent
as such Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business; provided that the foregoing
shall not apply to the Compression Entities until the 90th day after the A&E
Effective Date or such later date as the Agent may agree in its sole
discretion.”

 

17

--------------------------------------------------------------------------------


 

(w)                               Amendment to Section 6.33 of the Credit
Agreement. Effective as of the Fourth Amendment Closing Date, Section 6.33 of
the Credit Agreement is hereby amended and restated to read as follows:

 

“6.33. Master Service Agreement and Related Contracts. Other than (x) the
contracts for the provision of compression services that are subject to the
Superior Purchase Option Agreement and (y) contracts of the Compression Entities
in effect as of the A&E Effective Date, Borrower shall not enter into any
contract in the ordinary course of its business for the provision of compression
services by Borrower to a customer in which a Compression Unit is utilized
except for such contracts that (i) provide Agent with access and other rights
satisfactory to it with respect to any Collateral subject to such contract, (ii)
permit such contract to be assigned to Agent by Borrower subject to customary
notice and/or consent requirements, (iii) do not permit such contract to be
voluntarily terminated by the customer solely as a result of a change of control
of the Borrower, and (iv) would not, either individually or in connection with
other contracts of the Borrower, result in Holdings failing to qualify as a
master limited partnership under Section 7704 of the Code, provided, that
Borrower may enter into contracts in the ordinary course of its business for the
provision of compression services by Borrower to a customer in which a
Compression Unit not included in the Borrowing Base is utilized without
complying with clauses (i), (ii) and (iii) of this Section 6.33 if, prior to the
execution and delivery of such contract, Borrower has made commercially
reasonable efforts to include provisions in such contract that would cause it to
comply with clauses (i), (ii) and (iii) of this Section 6.33.”

 

(x)                                 Amendments to Article VII of the Credit
Agreement. Effective as of the Fourth Amendment Effective Date:

 

(i)                                     clause (r) of Article VII of the Credit
Agreement is hereby amended by adding the words “except as otherwise permitted
under this Agreement” at the beginning thereof; and

 

(ii)                                  clause (x) of Article VII of the Credit
Agreement is hereby amended by making subclause (xiii) thereof subclause (xiv),
deleting the word “and” prior to subclause (xiii), adding a comma at the end of
subclause (xii) and adding the following new subclause (xiii):

 

“(xiii) the Acquisition and Equity Transactions and the GP Contribution
Transactions, and”

 

SECTION 3:  Representations and Warranties.  To induce Agent and Lenders to
enter into this Fourth Amendment, each Loan Party represents and warrants as of
the date hereof that:

 

18

--------------------------------------------------------------------------------


 

(a)                                 No Default.  Immediately after giving effect
to this Fourth Amendment, no Default or Unmatured Default shall have occurred
and be continuing as of the date hereof;

 

(b)                                 Representations and Warranties. Both
immediately before and immediately after giving effect to this Fourth Amendment,
the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects (except that any such
representations and warranties that are qualified as to materiality shall be
true and correct in all respects) as of the date hereof to the same extent as
though made on and as of the date hereof except to the extent such
representations and warranties specifically relate to an earlier date.

 

(c)                                  Authorization and Validity. Each Loan Party
has the power and authority and legal right to execute and deliver this Fourth
Amendment and to perform its obligations hereunder. The execution and delivery
by each Loan Party of this Fourth Amendment and the performance of its
obligations hereunder have been duly authorized by proper proceedings, and this
Fourth Amendment constitutes the legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with the terms
hereof, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally; and

 

(d)                                 No Conflict; Government Consent. Neither the
execution and delivery by any Loan Party of this Fourth Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Loan Party, (ii) any Loan
Party’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any material indenture, instrument or agreement to which any Loan
Party is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of such Loan Party
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by a Loan Party, is required to be obtained
by any Loan Party in connection with the execution and delivery of this Fourth
Amendment, the performance of the obligations hereunder or the legality,
validity, binding effect or enforceability hereof.

 

(e)                                  Original Credit Agreement. Prior to giving
effect to this Fourth Amendment, the Original Credit Agreement has not been
amended or otherwise modified except by (i) that certain Limited Consent,
Amendment and Subordination letter agreement dated June 30, 2014 among Holdings,
the Borrowers signatory thereto, the Agent and the Lenders signatory thereto,
(ii) that certain Joinder Agreement dated September 22, 2014 among USAC Leasing
2 and the Agent, (iii) that certain Joinder Agreement dated September 22, 2014
among USAC OpCo 2 and the Agent; (iv) that certain Second Amendment dated
January 6, 2015 among Holdings, the Borrowers signatory thereto, the Agent and
the Lenders signatory thereto and (v) that certain Third Amendment dated March
18, 2016 among Holdings, the Borrowers signatory thereto, the Agent and the
Lenders signatory thereto.

 

19

--------------------------------------------------------------------------------


 

SECTION 4:  Addition of Holdings as a Borrower under the Credit Agreement.  On
and following the A&E Effective Date, Holdings hereby agrees to be bound by all
of the terms, conditions and provisions of the Credit Agreement, as amended by
this Fourth Amendment (the “Amended Credit Agreement” and the other Loan
Documents to which it is or becomes a party (and in furtherance thereof,
Holdings ratifies and confirms, as to itself, all such terms, conditions and
provisions) and, effective on the A&E Effective Date, becomes a party to the
Amended Credit Agreement as a Borrower with the same effect as if it were an
original signatory to the Amended Credit Agreement.  From and after the A&E
Effective Date, the Borrower shall have the rights and obligations of a Borrower
under the Amended Credit Agreement and under the other Loan Documents and shall
be bound by the terms, conditions and provisions thereof.

 

SECTION 5:  Conditions Precedent.  This Amendment shall be effective on the
Fourth Amendment Effective Date so long as the following conditions precedent
have been satisfied (or waived in accordance with Section 8.3 of the Credit
Agreement):

 

(a)                                 Fourth Amendment.  The Agent shall have
received duly executed counterparts to this Fourth Amendment from the Loan
Parties and the Required Lenders.

 

(b)                                 Payment of Fees and Expenses.  The Agent
shall have received, for the benefit of the Lenders executing this Fourth
Amendment on or prior to January 29, 2018, a consent fee equal to 7.50 basis
points multiplied by the Commitments of such executing Lenders and the Loan
Parties shall have paid all of the fees and expenses owing pursuant to Section
9.6(a) of the Credit Agreement, including fees and expenses of attorneys for the
Agent, to the extent invoiced to the Borrower at least two (2) Business Days
prior to the Fourth Amendment Effective Date.

 

SECTION 6:  No Waiver. Except as expressly set forth in this Fourth Amendment,
nothing contained in this Fourth Amendment shall be construed as a waiver by
Agent or any Lender of any covenant or provision of the Credit Agreement, the
other Loan Documents, this Fourth Amendment, or of any other contract or
instrument between any Loan Party and Agent and any Lender, and the failure of
Agent or Lenders at any time or times hereafter to require strict performance by
any Loan Party of any provision thereof shall not waive, affect or diminish any
rights of Agent or Lenders to thereafter demand strict compliance therewith.
Agent and Lenders hereby reserve all rights granted under the Credit Agreement,
the other Loan Documents, this Fourth Amendment and any other contract or
instrument between any Loan Party and Agent or any Lender.

 

SECTION 7:  Ratification; Reference to and Effect on Loan Documents.

 

(a)                                 Ratification.  Except as specifically
amended above, the Credit Agreement and the other Loan Documents shall remain in
full force and effect. Notwithstanding anything contained herein, the terms of
this Fourth Amendment are not intended to and do not effect a novation of the
Credit Agreement or any other Loan Document. Each of the Loan Parties hereby
ratifies and reaffirms each of the terms and conditions of the Loan Documents to
which it is a party and all of its obligations thereunder. Each Loan Party
confirms that all of its obligations under the Loan Documents (as amended by
this Fourth Amendment) are in full force and effect and are performable in
accordance with their respective terms without setoff, defense, counter-

 

20

--------------------------------------------------------------------------------


 

claim or claims in recoupment. Each Loan Party further confirms that the term
“Obligations”, as used in the Credit Agreement, shall include all Obligations of
the Loan Parties under the Credit Agreement (as increased or otherwise amended
by this Fourth Amendment), any promissory notes issued under the Credit
Agreement and each other Loan Document. Each of the Loan Parties hereby agrees
that all liens and security interests securing payment of the Obligations under
the Credit Agreement and each of the other Loan Documents are hereby
collectively renewed, ratified and brought forward as security for the payment
and performance of the Obligations.

 

(b)                                 References.  Upon the Fourth Amendment
Effective Date, each of the Loan Documents, including the Credit Agreement, and
any and all other agreements, documents or instruments now or hereafter executed
and delivered pursuant to the terms hereof or pursuant to the terms of the
Credit Agreement, as amended hereby, are hereby amended so that any reference in
such Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement, as amended hereby.

 

SECTION 8:  Miscellaneous.

 

(a)                                 Successors and Assigns. This Fourth
Amendment shall be binding on and shall inure to the benefit of Loan Parties,
Agent, Lenders and their respective successors and assigns.

 

(b)                                 ENTIRE AGREEMENT; LOAN DOCUMENT. THIS FOURTH
AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL OTHER UNDERSTANDINGS, ORAL OR
WRITTEN, WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS FOURTH AMENDMENT IS A
LOAN DOCUMENT.

 

(c)                                  Headings. Section headings in this Fourth
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Fourth Amendment for any other purpose.

 

(d)                                 Severability. Wherever possible, each
provision of this Fourth Amendment shall be interpreted in such a manner as to
be effective and valid under applicable law, but if any provision of this Fourth
Amendment shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Fourth Amendment.

 

(e)                                  Counterparts. This Fourth Amendment may be
executed in any number of separate original counterparts (or telecopied
counterparts with original execution copy to follow) and by the different
parties on separate counterparts, each of which shall be deemed to be an
original, but all of such counterparts shall together constitute one agreement.
Delivery of an executed counterpart of a signature page to this Fourth Amendment
by telecopy or electronic transmission (e.g. “pdf” or “tif”) shall have the same
effect as delivery of a manually executed counterpart of this Fourth Amendment.

 

21

--------------------------------------------------------------------------------


 

(f)                                   Incorporation of Credit Agreement
Provisions. The provisions contained in Section 16.1 (Choice of Law), Section
16.2 (Consent to Jurisdiction), and Section 16.3 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

[Remainder of Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fourth Amendment has been executed on the date first
written above, to be effective upon satisfaction of the conditions set forth
herein.

 

 

HOLDINGS:

 

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

By:

USA Compression GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Eric Long

 

Name:

Eric Long

 

Title:

President and Chief Executive Officer

 

 

 

 

BORROWER:

 

 

 

USA COMPRESSION PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Eric Long

 

Name:

Eric Long

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

USAC LEASING, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Eric Long

 

Name:

Eric Long

 

Title:

President and Chief Executive Officer

 

 

 

 

 

USAC OPCO 2, LLC,

 

a Texas limited liability company

 

 

 

By:

USA Compression Partners, LP,

 

 

its sole member

 

By:

USA Compression GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Eric Long

 

Name:

Eric Long

 

Title:

President and Chief Executive Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

USAC LEASING 2, LLC,

 

a Texas limited liability company

 

 

 

By:

USA OpCo 2, LLC,

 

 

its sole member

 

By:

USA Compression Partners, LP,

 

 

its sole member

 

By:

USA Compression GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Eric Long

 

Name:

Eric Long

 

Title:

President and Chief Executive Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ J. Devin Mock

 

Name:

J. Devin Mock

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender, LC Issuer and Swingline Lender

 

 

 

 

 

By:

/s/ J. Devin Mock

 

Name:

J. Devin Mock

 

Title:

Authorized Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Lender

 

 

 

 

 

 

By:

/s/ Timothy P. Gebauer

 

Name:

Timothy P. Gebauer

 

Title:

Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Regions Bank,

 

as Lender

 

 

 

 

 

 

By:

/s/ Dennis M. Hansen

 

Name:

Dennis M. Hansen

 

Title:

Managing Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as Lender

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

Name:

Craig Pearson

 

Title:

Associate Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia, Houston Branch,

 

as Lender

 

 

 

 

 

 

By:

/s/ Alfredo Brahim

 

Name:

Alfredo Brahim

 

Title:

Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MUFG Union Bank, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Nadia Mitevska

 

Name:

Nadia Mitevska

 

Title:

Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Dan Clubb

 

Name:

Dan Clubb

 

Title:

Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

By:

/s/ Chris Lam

 

Name:

Chris Lam

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Brad Miller

 

Name:

Brad Miller

 

Title:

Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

as Lender

 

 

 

 

 

By:

/s/ Gary Culberston

 

Name:

Gary Culbertson

 

Title:

Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Siemens Financial Services, Inc.,

 

as Lender

 

 

 

 

 

By:

/s/ John Finore

 

Name:

John Finore

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Mike Zion

 

Name:

Mike Zion

 

Title:

Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Capital One, National Association (f/k/a Capital One Business Credit Corp.),

 

as Lender

 

 

 

 

 

By:

/s/ Lawrence J. Cannariato

 

Name:

Lawrence J. Cannariato

 

Title:

Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CIT BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Stewart McLeod

 

Name:

Stewart McLeod

 

Title:

Director

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Scott G. Axelrod

 

Name:

Scott G. Axelrod

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Transaction Description

 

1.                                      Holdings will, directly or indirectly,
accept and acquire Compression Entities and Subsidiaries thereof, if any, from
ETC Compression, LLC (the “Contributor”), an affiliate of Energy Transfer
Partners, L.P. (“ETP”; such contribution by the Contributor and acquisition by
Holdings, the “Acquisition”) pursuant to a Contribution Agreement dated as of
January 15, 2018 (together with all exhibits, annexes, disclosure letters and
schedules thereto, the “Contribution Agreement”);

 

2.                                      In connection with the Acquisition,
(a) Energy Transfer Equity, L.P. (“ETE”) and Energy Transfer Partners, L.L.C.
will acquire the Managing General Partner from Riverstone Holdings, 12,466,912
common units representing limited partner interests in Holdings held by
Riverstone Holdings and all of the incentive distribution rights (“IDRs”) of
Holdings held, indirectly, by Riverstone Holdings and (b) the economic portion
of the general partner interest will be converted into a non-economic general
partner interest and all of the IDRs of Holdings will be cancelled and, in
exchange, Holdings will issue a total of 8,000,000 common units representing
limited partner interests in Holdings (the transactions described in this
paragraph 2, the “Equity Restructuring Transactions”);

 

3.                                      Holdings shall issue and sell a new
class of perpetual preferred limited partnership equity interests in Holdings
that are classified as equity or mezzanine equity under GAAP in the United
States of America, as in effect from time to time, in a Rule 144A or other
private placement on or prior to the date of consummation of the Acquisition
(the “Closing Date”) yielding at least $500.0 million in gross cash proceeds
(the “Preferred Equity Interests”);

 

4.                                      Holdings, together with a direct or
indirect wholly-owned Subsidiary of Holdings acting as a corporate co-issuer
(collectively, the “Bridge Borrower” or “Issuer”), shall issue and sell senior
unsecured notes (the “Notes”) in a public offering or Rule 144A or other private
placement on or prior to the Closing Date yielding up to $800.0 million in gross
cash proceeds;

 

5.                                      To the extent that the Notes are not
issued on or prior to the Closing Date in an amount equal to or greater than
$725.0 million, the Bridge Borrower shall obtain a senior unsecured bridge
credit facility in an aggregate principal amount of up to $725.0 million
(subject to any bridge commitment reductions (as defined in Annex III to that
certain Commitment Letter dated January 15, 2018 of JPMorgan Chase Bank, N.A.
and Barclays Bank PLC, as lead arrangers (in such capacity, collectively, the
“Lead Arrangers”) in favor of Holdings (the “Commitment Letter”))) on the terms
set forth in Annex III to the Commitment Letter (the loans issued thereunder,
the “Bridge Loans”; the Bridge Loans, together with any Rollover Loans and
Exchange Notes (each, as defined in Annex III-A to the Commitment Letter), the
“Bridge Facility” and, collectively with the Facility, the “Committed
Facilities”);

 

6.                                      Holdings shall issue (a) 19,191,351 new
common units representing limited partner interests in Holdings to ETP
(collectively with ETE, the “Investor”) on or

 

--------------------------------------------------------------------------------


 

prior to the Closing Date (the “LP Equity Issuance”) and (b) 6,397,965 new
non-distribution units representing limited partner interests in Holdings (the
“Non-Distribution LP Interests”) to Investor on or prior to the Closing Date
(the “Non-Distribution LP Equity Issuance”, collectively with the LP Equity
Issuance, the “Equity Issuance”) to collectively provide part of the
consideration for the Acquisition; and

 

7.                                      To fund the cash portion of the
consideration for the Acquisition and fees and expenses incurred in connection
therewith, Holdings and its subsidiaries will use one or more of the following
sources: (a) at least $500.0 million aggregate gross cash proceeds from the
Preferred Equity Interests, (b) borrowings by the Borrower under the Facility,
(c) up to $800.0 million aggregate gross proceeds from the Notes and (d) to the
extent that the Notes are not issued on or prior to the Closing Date in an
amount equal to or greater than $725.0 million, an aggregate amount of gross
proceeds of up to $725.0 million (subject to any Bridge Commitment Reductions)
under the Bridge Facility; provided that it is understood and agreed that, to
the extent any amounts are borrowed on the Closing Date under the Bridge
Facility, the aggregate amount of gross proceeds received (including receipt in
escrow) by Holdings and its subsidiaries pursuant to clauses (c) and (d) above
shall not exceed $725.0 million.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Conditions Precedent

 

1.                                      The Acquisition shall have been, or
shall substantially concurrently be, consummated in accordance with the terms of
the Contribution Agreement without giving effect to any amendment, change or
supplement or waiver of any provision thereof, in each case, in any manner that
is materially adverse to the interests of the Lenders, lenders under the Bridge
Facility or the Lead Arrangers (in each case in their capacities as such)
without the prior written consent (not to be unreasonably withheld, delayed or
conditioned) of the Lead Arrangers (it being understood (A) that any reduction
of the purchase price in respect of the Acquisition (a “Purchase Price
Reduction”) will be materially adverse to the Lenders, lenders under the Bridge
Facility and the Lead Arrangers, unless (1) such Purchase Price Reduction is in
the aggregate less than 10.0% of the purchase price payable on the date of the
Commitment Letter pursuant to the Contribution Agreement and (2) there is a
concurrent dollar-for-dollar reduction in the aggregate principal amount of the
commitments in respect of the Bridge Facility in an amount equal to (x) if such
Purchase Price Reduction reduces the cash component of the purchase price on a
pro rata or greater than pro rata basis with the non-cash component of the
purchase price (as calculated in good faith by the Borrower), the amount by
which the cash component of the purchase price is so reduced or (y) if such
Purchase Price Reduction reduces the non-cash component of the purchase price on
a greater than pro rata basis with the cash component of the purchase price (as
calculated in good faith by the Borrower), the amount by which the cash
component of the purchase price would have been reduced (as calculated in good
faith by the Borrower) if such Purchase Price Reduction were applied on a pro
rata basis to the cash and non-cash components of the purchase price, (B) any
increase in the non-cash component of the purchase price for the Acquisition
shall not be deemed to be materially adverse to the Lenders and lenders under
the Bridge Facility, (C) any increase in the cash component of the purchase
price for the Acquisition shall not be deemed to be materially adverse to the
Lenders and lenders under the Bridge Facility so long as such increase is funded
with additional limited partner interests in Holdings, Preferred Equity
Interests, Notes, drawings on the Facility in an aggregate principal amount not
to exceed $25.0 million, drawings under the New Best Efforts ABL (as defined in
the Commitment Letter) or any combination thereof and (D) any change to the
definition of Contribution Party Material Adverse Effect (as defined in the
Contribution Agreement) shall be deemed materially adverse to the Lenders,
lenders under the Bridge Facility and Lead Arrangers and shall require the
consent of the Lead Arrangers (not to be unreasonably withheld, delayed or
conditioned)).

 

2.                                      The Contribution Agreement
Representations (as defined below) and the Specified Representations (as defined
below) shall be true and correct in all material respects on the Closing Date. 
“Contribution Agreement Representations” shall mean such of the representations
made by the Compression Entities and their affiliates in the Contribution
Agreement as are material to the interests of the Lenders and lenders under the
Bridge Facility, but only to the extent that the breach of any such
representations

 

--------------------------------------------------------------------------------


 

results in Holdings or any of its affiliates having the right to terminate your
or its obligations under the Contribution Agreement (after giving effect to any
applicable notice and cure period) or otherwise decline to consummate the
Acquisition. “Specified Representations” shall mean the representations and
warranties in the Loan Documents relating to: (i) (A) limited partnership or
limited liability company, as applicable, status of Holdings, the Borrower and
the Guarantors and (B) limited partnership power and authority to enter into the
Loan by Holdings, the Borrower and the Guarantors, (ii) due authorization,
execution, delivery by, and enforceability of the Loan Documents against,
Holdings, the Borrower and the Guarantors, (iii) no conflicts of the Loan
Documents with the organizational documents of Holdings, the Borrower and the
Guarantors, (iv) Federal Reserve margin regulations, compliance with the U.S.A.
Patriot Act and Investment Company Act, use of proceeds not violating OFAC and
FCPA, (v) solvency of Holdings and its subsidiaries on a consolidated basis  on
a pro forma basis for the Acquisition and Equity Transactions (such
representations to be substantially identical to those set forth in the Solvency
Certificate attached as Annex I hereto (the “Solvency Certificate”)) and
(vi) the creation, validity and perfection of the security interests (subject to
permitted liens as set forth in the Loan Documents), provided that
notwithstanding anything in the Credit Agreement and the other Loan Documents to
the contrary, to the extent any security interest in any Collateral or
Collateral Access Agreement (other than to the extent a lien on such Collateral
may be perfected (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates of the Borrower,
the Compression Entities and their material wholly-owned domestic restricted
Subsidiaries, except such stock certificates of the Subsidiaries of the
Compression Entities will only be required to be delivered on the Closing Date
to the extent delivered by the Contributor on or prior to the Closing Date,
provided that Holdings has used commercially reasonable efforts to cause the
Contributor to do so) is not or cannot be provided and/or perfected on the
Closing Date after your use of commercially reasonable efforts to do so without
undue burden or expense, the provision and/or perfection of security interests
in such Collateral shall not constitute a condition precedent to the
availability of the Facility on the Closing Date, but shall be required to be
delivered, provided, and/or perfected as required by the Credit Agreement,
subject to Section 6.15.4 thereof.

 

3.                                      Since the date of the Contribution
Agreement, there has not been a Compression Group Material Adverse Effect (as
defined in the Contribution Agreement as in effect on the date of the Commitment
Letter).

 

4.                                      The Agent shall have received the
Solvency Certificate from Holdings’s chief financial officer, chief accounting
officer or other officer with equivalent duties in substantially the form
attached hereto on Annex I.

 

5.                                      The Agent shall have received the
following  (A) customary opinions of counsel to Holdings, the Borrower and the
Guarantors and good standing certificates (to the extent applicable) of
Holdings, the Borrower and the Guarantor in the respective jurisdictions of
organization of Holdings, the Borrower and the Guarantors, (B) customary
corporate resolutions, customary closing date officer’s certificates certifying

 

B-2

--------------------------------------------------------------------------------


 

that the conditions described in clauses (1) and (2) of this Exhibit B have been
satisfied (but only to the knowledge of Holdings and the Borrower with respect
to the Contribution Agreement Representations), customary secretary’s
certificates appending such resolutions, charter documents and an incumbency
certificate and information necessary for the Agent to perform customary UCC
lien searches prior to closing, customary evidence of insurance and compliance
with flood hazard regulations, (C) the Borrowing Notice and (D) a true copy of
the Contribution Agreement certified by a responsible officer of the Holdings or
Borrower.

 

6.                                      The Agent shall have received:
(A) copies of: (1) the audited and, if applicable, consolidated balance sheets
of each of Holdings and the Compression Entities as of the end of the fiscal
years ended December 31, 2016 and December 31, 2017 and each subsequent fiscal
year ended at least 75 days before the Closing Date and related audited and, if
applicable, consolidated statements of operations, changes in partners’ capital
and cash flows of each of Holdings and the Compression Entities for the fiscal
years ended December 31, 2015, December 31, 2016 and December 31, 2017 and each
subsequent fiscal year ended at least 75 days before the Closing Date; and
(2) the unaudited and, if applicable, consolidated balance sheets and related
statements of operations, changes in partners’ capital and cash flows of each of
Holdings and the Compression Entities for each fiscal quarter of Holdings and
the Compression Entities that started after December 31, 2017 and ended at least
40 days before the Closing Date (other than the fourth fiscal quarter of any
fiscal year) (the “Quarterly Financial Statements”) (provided that the financial
statements specified in this clause (2) shall be subject to normal year-end
adjustments), all of which financial statements described in clause (A) shall be
prepared in accordance with GAAP in the United States and comply with in all
material respects the requirements of Regulation S-X under the Securities Act;
(B) (1) a pro forma statement of operations of Holdings and its subsidiaries
(including the Compression Entities) for the fiscal year ended December 31, 2017
and (2) a pro forma statement of operations of Holdings and its subsidiaries
(including the Compression Entities) for the latest interim period (and the
comparative period of the prior year) of Holdings covered by the Quarterly
Financial Statements; (3) a pro forma balance sheet as of the later of
(x) December 31, 2017 and (y) the last day of the latest quarterly period of
Holdings covered by the Quarterly Financial Statements and (4) a pro forma
statement of operations of Holdings and its Subsidiaries (including the
Compression Entities) for the twelve-month period ending with the latest
quarterly period of Holdings covered by the Quarterly Financial Statements, in
each case, after giving effect to the Acquisition and Equity Transactions as if
the Acquisition and Equity Transactions had occurred as of such date (in the
case of such pro forma balance sheet) or at the beginning of such period (in the
case of the pro forma statement of income), prepared in a customary manner for
Rule 144A offerings of debt securities (the “Pro Forma Financial Statements”);
and (C)(1) the operating data (including, without limitation, horsepower and
horsepower utilization and pricing data) of Holdings and its Subsidiaries for
the historical periods covered in clause (A); and (2) the operating data
(including, without limitation, horsepower and horsepower utilization and
pricing data) of the Compression Entities for the historical periods covered in
clause (A).

 

B-3

--------------------------------------------------------------------------------


 

7.                                      The Equity Restructuring Transactions,
Equity Issuance and issuance of the Preferred Equity Interests shall have been,
or shall substantially concurrently be, consummated with the consummation of the
Acquisition and (A) in respect of the Non-Distribution LP Interests in all
material respects in accordance with the terms of the Second Amended and
Restated Limited Partnership Agreement attached to the Contribution Agreement as
Exhibit B as of the date of the Commitment Letter (the “2nd A&R LP Agreement”)
and (B) in respect of the Preferred Equity Interests in the amounts set forth in
paragraph 3 of Exhibit A and in all material respects in accordance with the
terms of the  2nd A&R LP Agreement, in the case of each of clauses (A) and (B),
without giving effect to any amendment, change, supplement or waiver of any
provision thereof that is materially adverse to the interests of the Lenders or
Lead Arrangers (it being understood that amendments, changes, supplements or
waivers that result in the following modifications are materially adverse: 
(w) the Preferred Equity Interests ceasing to be treated as equity or mezzanine
equity under GAAP, (x) increasing the amount of distributions to holders of the
Preferred Equity Interests (other than increases contemplated by the terms of
Section 5.12 of the 2nd A&R LP Agreement attached as Exhibit B to the
Contribution Agreement as in effect as of the date of the Commitment Letter),
(y) permitting the redemption of Preferred Equity Interests at the election of
the holders thereof in a manner not permitted by the terms of the 2nd A&R LP
Agreement attached as Exhibit B to the Contribution Agreement as in effect as of
the date of the Commitment Letter or (z) adding mandatory redemption provisions,
events of default, maturity, acceleration or equivalent provisions that are not
set forth in the  2nd A&R LP Agreement attached as Exhibit B to the Contribution
Agreement as of the date of the Commitment Letter.

 

8.                                      All fees due to the Lead Arrangers under
the Fee Letter to be paid on or prior to the Closing Date, and all expenses to
be paid or reimbursed under the Commitment Letter to the Lead Arrangers on or
prior to the Closing Date that have been invoiced at least three (3) business
days prior to the Closing Date (or such shorter time as reasonably agreed by the
Borrower), shall have been paid or shall be paid substantially concurrently with
the funding under the Facility.

 

9.                                      On the Closing Date, after giving effect
to the Acquisition and Equity Transactions, neither Holdings, the Borrower nor
any of their Subsidiaries shall have any indebtedness for borrowed money other
than the Facility, Bridge Facility, Notes and/or other Permanent Securities (as
defined in the Commitment Letter) issued pursuant to a Securities Demand (as
defined in the Bridge Fee Letter dated January 15, 2018 of JPMorgan Chase Bank,
N.A. and Barclays Bank PLC, as lead arrangers in favor of Holdings) except
(A) indebtedness permitted pursuant to Section 3.11 of the Contribution
Agreement, (B) indebtedness of you, the Compression Entities and any of your or
their respective Subsidiaries incurred in the ordinary course of business in
respect of short term debt for working capital, capital leases, purchase money
debt, equipment financings and (C) any other indebtedness incurred in the
ordinary course of business of Holdings and its Subsidiaries, provided that the
aggregate outstanding principal amount of indebtedness set forth in clauses
(B) and (C) above, together with the amount of any

 

B-4

--------------------------------------------------------------------------------


 

issuance of any additional preferred equity interests (in excess of the
Preferred Equity Interests) issued by Holdings, shall not exceed $75,000,000 in
the aggregate.

 

10.                               Holdings, the Borrower and each of the
Guarantors shall have provided the documentation and other information to the
Agent that are required by regulatory authorities under applicable “know your
customer” rules and regulations, including the Patriot Act, at least three
(3) business days prior to the Closing Date to the extent such information has
been reasonably requested by the Agent at least ten (10) business days prior to
the Closing Date.

 

11.                               The aggregate principal amount of Availability
(giving effect to the Acquisition and related Borrowing Base increase) hereunder
on the Closing Date shall not be less than $100.0 million.

 

12.                               Any Preferred Equity Interests issued pursuant
to the Acquisition and Equity Transactions shall be classified as equity or
mezzanine equity under GAAP in the United States of America, as in effect from
time to time.

 

13.                               Any Non-Distribution LP Interests issued
pursuant to the Acquisition and Equity Transactions shall be classified as
equity under GAAP in the United States of America, as in effect from time to
time.

 

14.                               The Closing Date shall have occurred on or
before the Expiration Date (as defined in the Commitment Letter).

 

B-5

--------------------------------------------------------------------------------


 

ANNEX I

 

SOLVENCY CERTIFICATE(1)

 

[     ], 201[  ]

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Fourth Amendment, dated as of January 29, 2018, to the Fifth
Amended and Restated Credit Agreement dated as of December 13, 2013 (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Credit Agreement”) among USA COMPRESSION PARTNERS, LP, a Delaware
limited partnership (“Holdings”), USA COMPRESSION PARTNERS, LLC, a Delaware
limited liability company (“USA Compression Partners”), USAC LEASING, LLC, a
Delaware limited liability company (“USAC Leasing”), USAC OPCO 2, LLC, a Texas
limited liability company (“USAC OpCo 2”) and USAC LEASING 2, LLC, a Texas
limited liability company (“USAC Leasing 2” and together with USA Compression
Partners, USAC Leasing and USAC OpCo 2, each a “Borrower” and collectively, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Agent, the financial institutions
from time to time party thereto as lenders and the other parties thereto. 
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.

 

In my capacity as a Responsible Officer of Company (as defined below), and not
in my individual or personal capacity, I hereby certify that as of the date
hereof:

 

1.              The Company (as used herein “Company” means Holdings and its
subsidiaries, on a consolidated basis) is not, after giving effect to the
incurrence of the obligations under the Credit Agreement and the consummation of
the Acquisition and Equity Transactions on the A&E Effective Date, on a pro
forma basis, “insolvent” as defined in this paragraph; in this context,
“insolvent” means that (i) the fair value of the assets of the Company is less
than the amount that will be required to pay the total liability on existing
debts as they become absolute and matured, (ii) the present fair saleable value
of the assets of the Company is less than the amount that will be required to
pay the probable liability on existing debts of the Company as they become
absolute and matured, (iii) the Company is unable to pay its debts or other
obligations as they generally become absolute and matured.  The term “debts” as
used in this Certificate includes any legal liability, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent and “values
of assets” shall mean the amount at which the assets (both tangible and
intangible) in their entirety would change hands between a willing buyer and a
willing seller, with a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under compulsion
to act.

 

--------------------------------------------------------------------------------

(1)                                 Defined terms to be aligned with those in
the applicable definitive Credit Agreement, but consistent with this form of
solvency certificate.

 

--------------------------------------------------------------------------------


 

2.              The incurrence of the obligations under the Credit Agreement and
the consummation of the Acquisition and Equity Transactions on the A&E Effective
Date, on a pro forma basis, will not leave the Company with property remaining
in its hands constituting “unreasonably small capital.”  I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or to be conducted, and I have reached my conclusion
based on my current assumptions regarding the needs and anticipated needs for
capital of the businesses conducted or anticipated to be conducted by the
Company in light of projected financial statements and available credit
capacity, which current assumption I do not believe to be unreasonable in light
of the circumstances applicable thereto.

 

ANNEX-I

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

 

[Borrower]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

ANNEX I-2

--------------------------------------------------------------------------------